Matter of Russell F. v Brandon Jay F. (2014 NY Slip Op 06549)
Matter of Russell F. v Brandon Jay F.
2014 NY Slip Op 06549
Decided on September 30, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 30, 2014Mazzarelli, J.P., Andrias, Moskowitz, Manzanet-Daniels, Clark, JJ.


13063

[*1] In re Russell F., Petitioner-Appellant,
vBrandon Jay F., Respondent-Respondent.
Leslie S. Lowenstein, Woodmere, for appellant.
Newman & Denney P.C., New York (Briana Denney of counsel), for respondent.
Order, Family Court, New York County (Jane Pearl, J.), entered on or about August 9, 2013, which, after a fact-finding hearing in a proceeding brought pursuant to article 8 of the Family Court Act, dismissed the petition for an order of protection, unanimously affirmed, without costs.
The Family Court properly dismissed the petition, since petitioner failed to establish by a fair preponderance of the evidence that respondent, his brother, had committed any acts warranting an order of protection in petitioner's favor (see
Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]).
No basis exists to disturb the Family Court's findings that respondent and his wife were more credible witnesses than petitioner (id.).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 30, 2014
CLERK